Citation Nr: 0807671	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left ankle injury status post 
surgical correction.

2.  Entitlement to an initial disability rating in excess of 
10 percent for anxiety disorder.

3.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

4.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

5.  Entitlement to an initial compensable disability rating 
for migraine headaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to December 
1996 and from February 1998 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted entitlement to service 
connection for residuals of a left ankle injury status post 
surgical correction and anxiety disorder each evaluated as 10 
percent disabling.  The RO also granted entitlement to 
service connection for pseudofolliculitis barbae, allergic 
rhinitis, and migraine headaches, each evaluated as zero 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran disagreed with the initial 10 percent disability 
evaluation assigned for residuals of a left ankle injury 
status post surgical correction and for anxiety disorder.  He 
also disagreed with the initial noncompensable disability 
evaluations assigned for pseudofolliculitis barbae, allergic 
rhinitis, and migraine headaches.  He contends that higher 
initial ratings are warranted.

The veteran was afforded VA examinations for these 
disabilities in December 2003.  As these examinations were 
conducted more than four years ago the reports are not 
adequate for rating purposes since VA outpatient treatment 
records show reports of symptoms or manifestations of these 
conditions.  

The Board is unable to make an accurate assessment of the 
veteran's disabilities on the basis of the evidence of 
record.  The veteran must therefore be afforded additional VA 
examinations to determine the current severity of his 
service-connected residuals of a left ankle injury status 
post surgical correction, anxiety disorder, 
pseudofolliculitis barbae, allergic rhinitis, and migraine 
headaches.  Green v. Derwinski, 1 Vet. App. 121 (1991) (duty 
to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  Also, VA outpatient treatment records dated since 
August 2007 should be obtained.  VA's duty to assist a 
claimant includes obtaining medical records, and to provide a 
medical examination or obtain a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records for 
the claimed disabilities from August 2007 
to the present.   

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist to determine the current 
severity of the veteran's service-
connected residuals of a left ankle injury 
status post surgical correction.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should perform full 
range of motion studies and comment on the 
functional limitations caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the left ankle.  

3.  Schedule the veteran for a VA 
psychiatric examination by an appropriate 
specialist to determine the current 
severity of his psychiatric disability.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must reflect that the 
claims folder was reviewed.  All 
appropriate tests and studies should be 
conducted and all clinical findings should 
be reported in detail.  The examiner 
should provide a multi-axial assessment, 
including assignment of a GAF score and an 
explanation of what the score means.  

4.  Schedule the veteran for a VA 
examination by an appropriate examiner for 
the purpose of determining the current 
severity of the veteran's 
pseudofolliculitis barbae.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must reflect that the claims folder 
was reviewed.  Unretouched color 
photographs should be taken and placed in 
the claims file.  The examiner's report 
should set forth in detail all current 
symptoms, clinical findings, and relevant 
diagnoses.  The examiner should address 
the therapy, if any, required for 
treatment of the veteran's 
pseudofolliculitis barbae and note the 
frequency, dosage, and duration of any 
necessary medication.  The examiner must 
state what percentage of the entire body 
and percentage of the exposed areas are 
affected by the service-connected 
pseudofolliculitis barbae.   

5.  Schedule the veteran for a VA 
examination by an appropriate examiner for 
the purpose of determining the current 
severity of the veteran's allergic 
rhinitis.  The claims folder must be made 
available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should address whether the veteran has 
polyps and whether, without polyps, does 
he have greater than 50 percent 
obstruction of nasal passage on both sides 
or complete obstruction on one side.  

6.  Schedule the veteran for a VA 
examination by an appropriate examiner to 
ascertain the current degree of severity 
of his migraine headaches.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should report the frequency 
and severity of the veteran's headaches 
and state whether they interfere with his 
ability to work.  All indicated special 
studies deemed necessary must be 
conducted.  

7.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case to the veteran and 
his representative and allow the 
appropriate time for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

